Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9, 11, 13, 17, 19-20, 22-24 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 17 claim recite flying a second drone in proximity to the first drone; transmitting an escort signal from the second drone to the first drone, said escort signal being configured to achieve the desired flight path or an escort signal configured to be received by a drone and leading said drone receiving said escort signal into believing that it is located in some location other than its true location. This judicial exception is not integrated into a practical application because there are missing devices in transmitting escort signal, device in receiving/processing such escort signal. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no transmitter, receiver of device producing/processing claimed escort signal.
After furthering reviewing the dependent claims of 2-5, 7-9, 11, 13, 19-20, 22-24, 26-27, there appears no further claim limitation found in overcoming the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, 11, 13, 15, 17, 19-20, 22-24, 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1, 17, no device for producing, transmitting, receiving and processing escort signal and lack of detailed steps/devices in achieving the desired flight path. In the dependent claims 2-5, 8-9, 11, 13, 15, 19-20, 22-24, 27, there appears no further device/step to overcome the indefiniteness of claims 1 and 17. 
Applicant needs to add devices and steps to further elaborate the claimed invention in defining escort signal (how escort signal is implemented in a useful way), proximity (how far is proximity?) and what is the algorithm used in a drone into believing that it is located in some location other than true location.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carmack (9725171).
Regarding claims 1, 13 and 17, Carmack discloses a method and an escort signal for escorting a first drone along a desired flight path, the method comprising:
flying a second drone in proximity to the first drone (trust may exist between the UAV and a second UAV flying along the same or a proximate flight route. The second UAV may determine that its GPS data may be spoofed and may report the spoofing via a peer-to-peer connection to the UAV, col. 3, lines 12-17);
transmitting an escort signal from the second drone to the first drone, said escort signal being configured to achieve the desired flight path (Upon detection that data associated with an autonomous operation is untrusted, an unmanned vehicle may perform various corrective actions, col. 3, lines 20-22)(a spoofed signal fooled a drone into believing that it is located in some location other than its true location and a trusted drone in proximity communicates to notify a spoofing is happening, corrective action is used to achieve desired flight path).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-9, 11, 19-20, 22-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Carmack (9725171) as applied to claims 1, 17 above, and further in view of Rios (KR 20120109563 A).
Regarding claims 2-3, 19, 22-23, Carmack does not specifically disclose the escort signal is a GNSS signal or an RF control channel signal. However, Rios teaches using a plurality of high attitude unmanned aerial vehicle (see Fig. 6-7, Abstract) in providing aggregated GNSS/GPS signal in case of a terrestrial spoofing signal transmitter (RF emitter 630 in Fig. 6)(When the terrestrial GPS receiver 720 is jammed by the GPS power jammer 760, the HALE drone 710 provides the repeater transmission signal to the terrestrial GPS receiver 720 via the GPS frequency, or via an auxiliary RF channel is jamming a real GNSS signal, 2nd paragraph, page 7). It would have been obvious to modify Carmack’s corrective actions by incorporating aggregated GNSS signal or via an RF control channel to overpower a jammer.
Regarding claim 4, Carmack as modified with Rios discloses a method/signal triggers an automatic mechanism causing the escorted drone to fly to a predetermined location (helping to achieve desired flight path to a destination is a predetermined location).
Regarding claim 5, Carmack as modified with Rios discloses wherein the escort GNSS signal is an aggregate GNSS signal that would have been received by the escorted drone, except for signal power and delays of the GNSS component signals (an aggregated signal is repeated signal which varied from original signal power with delay).
Regarding claims 7, 26, Carmack as modified with Rios discloses wherein the escort GNSS signal is generated by: receiving an aggregate GNSS signal;
separating the aggregate GNSS signal into component GNSS signals; 
time shifting each component GNSS signal; 
recombining the time shifted component GNSS signals into an aggregate GNSS escort signal; and optionally applying a gain to the aggregate GNSS escort signal (The HALE aggregate may then transmit GPS signals (live loadcast) to the ground at much higher power and closer range than the satellite can achieve. Thus, this signal overpowers jammers and allows a large number of users to overcome jamming and continue sailing, 3rd paragraph, page 6)(an aggregated signal is time shifted and power adjusted to simulate satellite).
Regarding claims 8, 27, Carmack as modified with Rios discloses wherein the escort signal is adapted over time in accordance with the path of the first drone and the desired flight path (a simulated aggregated satellite signal replaces a local visible satellite signal which is adapted).
Regarding claims 9, 11, Carmack as modified with Rios discloses wherein the GNSS escort signal comprises an aggregate GNSS signal of one GNSS type, and components designed to disable use of other GNSS types (HALE drones serves as pseudolite for navigation is designed to disable when overpowered or complete coverage of GPS when it is not received).
Regarding claims 20, 24, Carmack as modified with Rios discloses a GNSS escort signal according to claim 19 configured to avoid interference with GNSS receivers in the neighborhood and existed as synthesized format (a pseudolite system is designed to work without creating interference, an overpowered is designed to take over jamming signal which is to avoid interference).

Allowable Subject Matter
Claims 6, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov